AILSHIE, L,
Concurring. — I concur in the conclusion reached. When the several provisions of the deed are considered and construed together, I think it may fairly be said that the parties agreed and contracted together that the only water rights appurtenant to the land conveyed were: ‘ ‘ Thirty-five inches of the water of the Nampa and Meridian Irrigation Ditch Canal, formerly known as the Ridenbaugh canal, together with one hundred ninety-two shares of the paid-up water stock of the New York Canal Company, Ltd., aggregating one hundred eighty-eight and six-hundredths inches of the said water.” I do not agree, however, that oral evidence was admissible to explain or show what appurtenances were intended to be conveyed. The deed should and does speak for itself. It is not ambiguous. Neither do I agree with the general proposition which seems to be advanced by this opinion that where certain appurtenances are named, others not named are intended to be excepted from the grant. The contrary is the correct rule, as I understand it, namely, that a grant of appurtenances carries all appurtenances not specifically reserved. (Russell v. Irish, 20 Ida. 194, 118 Pac. 501.)